Exhibit 10.1(m)(4)

AMENDMENT NO. 2 TO THE

TRUST AGREEMENT FOR RABBI TRUST B

WHEREAS, Sensient Technologies Corporation (the “Company”) is obligated under
certain non-qualified plans and/or agreements (the “Plans”) to make certain
deferred and other payments to certain present, future and former directors and
executives of the Company who have satisfied the eligibility requirements of
such Plans, and for purposes of assuring that certain of such payments are made
in satisfaction of certain of such obligations the Company has established a
trust in the form of this rabbi trust (commonly referred to as “Rabbi Trust B”)
which is subject to the claims of the Company’s existing or future general
creditors;

WHEREAS, the Company desires to amend Section 3.01(d) of Rabbi Trust B to
provide that the Trustee may make a distribution from Rabbi Trust B for the
payment of taxes in compliance with Section 409A of the Internal Revenue Code of
1986 (“Section 409A”); and

WHEREAS, the Company desires to amend Schedule A to update the list of plans
covered by Rabbi Trust B, and to specifically acknowledge the frozen and ongoing
status of certain plans covered by Rabbi Trust B that were established in
conjunction with Section 409A.

NOW, THEREFORE, the trust agreement for Rabbi Trust B is hereby amended as
follows, effective as of October 16, 2008:

 

1. Section 3.01(d) of Rabbi Trust B is hereby amended to add a new, second
paragraph to read as follows:

“Notwithstanding the above, subject to the terms of the Plans, the Trustee may
pay to an Executive a portion of the Trust Corpus:

 

  (i) to satisfy the Executive’s obligation to pay state, local or foreign taxes
as well as an additional amount to satisfy the Executive’s obligation to pay the
taxes incurred as a result of such payment, including any federal, state or
local income taxes and the Executive’s portion of any employment taxes;

 

  (ii) to satisfy the Executive’s portion of employment taxes (to the extent
necessary to pay the Federal Insurance Contributions Act tax amount (the “FICA
Amount”)) as well as an additional amount to satisfy the Executive’s obligation
to pay any federal, state, local or foreign income taxes incurred as a result of
such payment; and/or



--------------------------------------------------------------------------------

  (iii) if the Executive has an obligation to include amounts in income as a
result of Section 409A of the Internal Revenue Code of 1986.”

 

2. Schedule A of Rabbi Trust B is hereby amended in its entirety to read as
follows:

“Schedule A

(As of October 16, 2008)

 

  1. Sensient Technologies Corporation Management Income Deferral Plan

 

  2. Sensient Technologies Corporation Frozen Management Income Deferral Plan

 

  3. Sensient Technologies Corporation Executive Income Deferral Plan

 

  4. Sensient Technologies Corporation Frozen Executive Income Deferral Plan

 

  5. Sensient Technologies Corporation Supplemental Executive Retirement Plan A,
entered into between Sensient Technologies Corporation and certain Executives
from time to time.

 

  6. Sensient Technologies Corporation Frozen Supplemental Executive Retirement
Plan A, entered into between Sensient Technologies Corporation and certain
Executives.

 

  7. Sensient Technologies Corporation Supplemental Executive Retirement Plan B,
entered into between Sensient Technologies Corporation and certain Executives
from time to time.

 

  8. Sensient Technologies Supplemental Benefit Plan

 

  9. Sensient Technologies Frozen Supplemental Benefit Plan

 

  10. Supplemental Retirement Program for Corporate Officers of Universal Group,
Limited”

 

- 2 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment has been duly executed the 18th day of
December, 2008.

 

SENSIENT TECHNOLOGIES CORPORATION By  

/s/ Douglas S. Pepper

  Douglas S. Pepper   Vice President — Administration MARSHALL & ILSLEY TRUST
COMPANY By  

/s/ Steven Grieb

  Steven Grieb   Vice President

 

- 3 -